 

Exhibit 10.3

 

PERFORMANCE SHARE AWARD AGREEMENT (EMPLOYEE)

 

This Performance Share Award Agreement (“Agreement”) has been entered into as of
the ____ day of ________, _____, between Hurco Companies, Inc., an Indiana
corporation (the “Company”) and ___________________ (“Participant”), an employee
of the Company or one of the Company's subsidiaries pursuant to the Company's
2008 Equity Incentive Plan (the “Plan”).

 

WHEREAS, the committee of the Board of Directors of the Company appointed to
administer the Plan (the “Committee”), has made an award of Performance Shares
(as defined in the Plan; capitalized terms used in this Agreement and not
defined herein shall have the meanings given to them in the Plan) to Participant
pursuant to the terms and conditions as provided in the Plan and this Agreement;
and

 

WHEREAS, the Company and Participant desire to set forth the terms and
conditions of the award;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and Participant agree as follows:

 

1.          Grant of Award. Subject to the terms and conditions stated in the
Plan and this Agreement, the Committee hereby grants to Participant a target
award of ____ Performance Shares, with the actual number of Performance Shares
to be received under this award to depend on the attainment of performance goals
set forth herein. Each Performance Share is a book-keeping entry that represents
an unfunded, unsecured right to receive one Share, subject to the terms and
conditions stated in the Plan and this Agreement, including without limitation
the attainment of the performance goals set forth herein. The date of this grant
(the “Performance Share Award Date”) is _________ __, ____.

 

2.          Representations of Participant. Participant hereby (a) accepts the
award of Performance Shares described in paragraph 1, and (b) agrees that the
Performance Shares will be held by him or her and his or her successors subject
to (and will not be disposed of except in accordance with) all of the
restrictions, terms and conditions contained in this Agreement and the Plan.

 

3.          Performance Goals and Performance Cycle. Subject to the terms of the
Plan, the Performance Shares held by Participant shall vest and be paid in
shares of Common Stock only to the extent the Performance Goals established as
specified in Attachment A to this Agreement are satisfied within the period of
time set forth in Attachment A as the Performance Cycle.

 

4.          Payment. If and to the extent that the Committee certifies in
writing that the Performance Goals have been attained or otherwise satisfied
with respect to the Performance Cycle, the applicable number of Shares, as
determined in accordance with Attachment A, will be issued and delivered to
Participant as soon as administratively practicable following such
certification, and in any event no later than the 15th day of the third month
following the end of the calendar year in which the Performance Cycle ends.

 

 

 

 

5.          Restrictions. Except as otherwise provided in this Agreement or the
Plan, Participant may not sell, assign, transfer, pledge or otherwise dispose of
or encumber any of the Performance Shares, or any interest therein, until his or
her rights in such shares have vested in accordance with this Agreement. Any
purported sale, assignment, transfer, pledge or other disposition or encumbrance
in violation of this Agreement or the Plan will be void and of no effect.
Participant may, at any time prior to the vesting of the Performance Shares,
waive all rights with respect to the Performance Shares by delivering to the
Company a written notice of such waiver.

 

6.          Rights of Shareholder. Participant will not have any rights of a
holder of Shares (including any voting rights or rights with respect to cash
dividends paid by the Company) until the Performance Shares vest. Stock
dividends and shares issued as a result of any stock-split, if any, issued with
respect to the Performance Shares shall be treated as additional Performance
Shares and shall be subject to the same restrictions and other terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Performance Shares with respect to which such stock dividends
or shares are issued.

 

7.          Forfeiture. Except as provided in the Plan or determined by the
Committee, in its sole discretion, upon termination of employment with the
Company or one of its subsidiaries prior to the end of the Performance Cycle for
any reason other than Disability (as defined in the Plan) or death, Participant
shall forfeit all unvested Performance Shares, and shall not receive any
compensation for such forfeited Performance Shares. Except as provided in the
Plan, if Participant’s employment with the Company or one of its subsidiaries is
terminated by reason of death or Disability before the end of the Performance
Cycle and if Participant has been continuously employed by the Company or one of
its subsidiaries for one year or more from the Performance Share Award Date,
then following completion of the Performance Cycle, Participant will be entitled
to a prorated payment with respect to any Performance Shares that were earned
during the Performance Cycle. Further, any Performance Shares that do not vest
as a result of the applicable Performance Goals not being attained shall be
forfeited. Participant shall have no rights as a holder of Shares with respect
to any forfeited Performance Shares.

 

8.          Certificates or Book Entry.  No certificates evidencing Shares shall
be issued prior to the vesting of the Performance Shares and the delivery of
Shares, if any. To the extent the Performance Shares vest, the Company shall
provide Participant (or in the case of his death, his designated beneficiary)
the appropriate number of Shares in certificated or book entry form.

 

9.          Withholding.  In connection with the delivery of Shares as a result
of the vesting of Performance Shares, Participant shall be required to satisfy
all applicable tax withholding requirements by having the Company withhold
otherwise deliverable Shares.

 

2

 

 

10.        Qualification of Rights. Neither this Agreement nor the existence of
the award shall be construed as giving Participant any right to be retained as
an employee of the Company or any of its subsidiaries.

 

11.        Plan Controlling and Committee Determinations. The terms and
conditions set forth in the Agreement are subject in all respects to the terms
and conditions of the Plan, which are controlling. The Committee has full and
complete authority, subject only to the express provisions of the Plan, to
interpret the Plan and make all determinations deemed necessary or advisable for
the administration of the Plan. All determinations and interpretations of the
Committee shall be binding and conclusive upon Participant and his or her legal
representatives.

 

12.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.

 

13.        Notices. All notices and other communications required or permitted
under this Agreement shall be written and shall be delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Indianapolis, Indiana, and if to Participant or his or her successor,
to the address last furnished by Participant to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
Participant.

 

14.        No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

15.        Recoupment. Any benefits Participant may receive hereunder shall be
subject to repayment or forfeiture pursuant to the Company’s policy on
recoupment or recovery of incentive compensation, as in effect from time to
time, and all laws and listing standards related to the recoupment or recovery
of incentive compensation, all to the extent determined by the Company in its
discretion to be applicable to Participant. This Section 15 shall not be the
Company’s exclusive remedy with respect to such matters.

 

3

 

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.

 

  HURCO COMPANIES, INC.         By:       Michael Doar, Chairman and Chief
Executive Officer                 [Participant]

 

4

 

 

ATTACHMENT A

TO

PERFORMANCE SHARE AWARD AGREEMENT

 

The Performance Cycle shall commence on November 1, 2013 and end on October 31,
2016. The Performance Shares shall vest and be paid in Shares as follows:

 

(a)53% of the target number of Performance Shares as set forth in paragraph 1 of
the Agreement shall be “Target TSR Performance Shares.” The actual number of
Shares to be paid (the “TSR Performance Shares Payout”) with respect to this
metric shall be determined in accordance with the following formula: TSR
Performance Shares Payout = TSR Payout Factor x Target TSR Performance Shares.
The “TSR Payout Factor” is based on the Company’s Total Shareholder Return
(defined and measured as described below, the “TSR”) for the Performance Cycle
relative to the TSR for each company in the Peer Group (as defined below),
determined in accordance with the following table:

 

If the Company’s TSR rank  TSR Payout Factor (% of  against the Peer Group is 
Target TSR Performance Shares)        at the 30th percentile (Threshold)   50%
       at the 55th percentile (Target)   100%        at the 90th percentile or
more (Maximum)   200%

 

The TSR Payout Factor shall be interpolated on a straight-line basis between the
percentile levels in the above table, but no amounts will be payable if the
Company’s TSR rank against the Peer Group is below the Threshold level.

 

In the event that the Company’s TSR for the Performance Cycle is a negative
number, then the TSR Payout Factor shall not exceed 100%, even if the Company’s
TSR rank against the Peer Group is greater than the 55th percentile.

 

The term “Total Shareholder Return” for a particular Performance Cycle means the
rate of return (expressed as a percentage) achieved with respect to the Shares
and the common stock of each company in the Peer Group for such Performance
Cycle. Total Shareholder Return” over the Performance Cycle shall be calculated
in accordance with the following formula:

 

((Final Price + all cash dividends paid during the Performance Cycle)/Initial
Price) – 1

 

(1) “Final Price” shall mean the average of the closing prices of the Company’s
common stock for the final thirty trading days of the Performance Cycle.

 

5

 

 

·(2)  “Initial Price” shall mean the average of the closing prices of the
Company’s common stock for the last thirty trading days preceding the beginning
of the Performance Cycle.

 

If the Company or a member of the Peer Group splits its stock or pays a stock
dividend, such company’s TSR will be adjusted for the stock split or stock
dividend.

 

The term “Peer Group” means the companies listed on Attachment B, subject to the
following adjustments:

 

(i) If a member of the Peer Group is acquired by another company, the acquired
Peer Group company will be removed from the Peer Group for the entire
Performance Period.

 

(ii) If a member of the Peer Group sells, spins-off, or disposes of a portion of
its business, then such Peer Group company will remain in the Peer Group for the
Performance Period unless such sale, spin-off or disposition results in the
disposition of more than 50% of such company’s total assets during the
Performance Period.

 

(iii) If a member of the Peer Group acquires another company, the acquiring Peer
Group company will remain in the Peer Group for the Performance Period.

 

(iv) If a member of the Peer Group is delisted on all major stock exchanges,
such delisted company will be removed from the Peer Group for the entire
Performance Period.

 

(v) Members of the Peer Group that file for bankruptcy, liquidation or similar
reorganization during the Performance Cycle will remain in the Peer Group,
positioned below the lowest performing non-bankrupt member of the Peer Group.

 

In addition, the Compensation Committee shall have the authority to make other
appropriate adjustments in response to a change in circumstances that results in
a member of the Peer Group no longer satisfying the criteria for which such
member was originally selected.

 

(b)47% of the target number of Performance Shares as set forth in paragraph 1 of
the Agreement shall be “Target ROIC Performance Shares.” The number of Shares to
be paid (the “ROIC Performance Shares Payout”) with respect to this metric shall
be determined in accordance with the following formula: ROIC Performance Shares
Payout = ROIC Payout Factor x Target ROIC Performance Shares.

 

6

 

 

The “ROIC Payout Factor” is based on the Company’s Average Return on Invested
Capital (“Average ROIC”) (defined and measured as described below) and shall be
determined in accordance with the following table:

 

   ROIC Payout Factor (% of  Average ROIC  Target ROIC Performance Shares)    
   ___ (Threshold)   50%        ___ (Target)   100%        ___ (Maximum)   200%

 

The ROIC Payout Factor shall be interpolated on a straight-line basis between
the Average ROIC levels in the above table, but no amounts will be payable if
the Average ROIC is below the Threshold level.

 

The term “Average ROIC” for a particular Performance Cycle shall mean the
average of the ROIC in each of the fiscal years in the Performance Cycle, and
ROIC means the percentage calculated as net operating profit after tax divided
by invested capital. Invested capital is calculated as the average shareholders’
equity for the year plus long-term debt.

 

“ROIC” and “Average ROIC” may be hereafter adjusted by the Committee to exclude
the effects of unanticipated material transactions or events such as
acquisitions, divestitures, accounting changes, restructurings and special
charges or gains (determined according to objective criteria established by the
Committee), but only to the extent permitted by Code Section 162(m).

 

7

 

 

ATTACHMENT B

TO

PERFORMANCE SHARE AWARD AGREEMENT

 

Ampco-Pittsburgh Corporation

 

The Eastern Company

 

Electro Scientific Industries, Inc.

 

FARO Technologies, Inc.

 

Flow International Corporation

 

GSI Group Inc.

 

Hardinge Inc.

 

Kadant Inc.

 

Key Tronic Corporation

 

The L.S. Starrett Company

 

NN, Inc.

 

PDF Solutions, Inc.

 

Proto Labs, Inc.

 

QAD Inc.

 

Transcat, Inc.

 

Zygo Corporation

 

8

